Citation Nr: 1729720	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1957 to August 1976.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2013 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO denied service connection for sleep apnea and the Veteran appealed that decision.  

In December 2016, the Board sought expert opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for sleep apnea.  An opinion was received in March 2017, with a subsequent addendum received in July 2017.  As this opinion is fully favorable to the Veteran, the Board will proceed to adjudicate the claim on the merits rather than delay the case to provide the Veteran a copy of the opinion letter with an opportunity to respond.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, discussion of VCAA compliance is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability may be found service-connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

The record demonstrates that the Veteran was diagnosed with obstructive sleep apnea following a sleep study.  See VA Treatment Record dated September 28, 2012.

The Veteran was afforded a VA examination in August 2013 to determine the nature and etiology of his sleep apnea.  The examiner provided a negative nexus between the Veteran's sleep apnea and his period of service, reasoning that the Veteran's in-service facial injury resolved without residuals.  The examiner also opined that the Veteran's sleep apnea was not aggravated beyond normal progression by his PTSD, as there was no evidence of increased CPAP settings and medical literature did not support such a correlation.  The examiner provided alternate etiologies of the Veteran's sleep apnea, to include his diagnoses of hypothyroidism and sinusitis.

In December 2016, the Board sought additional opinion from a VHA somnologist.  In a March 2017 medical opinion and subsequent July 2017 addendum, the clinician found that based on the particular facts of the Veteran's case, combined with a review of medical literature, there was at least a 50 percent likelihood that the Veteran's sleep apnea was aggravated beyond normal progression by his PTSD.

Upon review of the record, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for obstructive sleep apnea is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


